In an action in which the plaintiff wife was granted a divorce, she appeals from an order of the Supreme Court, Nassau County, dated December 10, 1974, which, inter alia, denied her motion for an increase in child support payments. Order affirmed, without costs. Plaintiff failed to establish a substantial change of defendant’s circumstances and therefore an upward *939modification of child support payments is not warranted. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.